                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 ANTONIO BUEHLER,
 PLAINTIFF
                                                      Case No. __1:19-cv-188__________
         V.

 LT. DAREN HEAD, HOUSTON POLICE
 DEPARTMENT,
 DEFENDANT



                           PLAINTIFF’S ORIGINAL COMPLAINT
                                   & JURY DEMAND


                                           Introduction


       This civil action arises from Defendant’s violations of Plaintiff’s civil rights on or about

February 14, 2019 in Travis County, Texas. This action is brought pursuant to 42 U.S.C. § 1983, 42

U.S.C. § 1988, and the First and Fourth Amendment of the United States Constitution. Plaintiff also

seeks prohibitory and mandatory injunctive relief in the form of a Temporary Restraining Order and

Permanent Injunction. This is a civil rights action challenging as unconstitutional the above-named

Defendant’s violation of Plaintiff’s Fourth Amendment rights in retaliation for Plaintiff’s exercising

of his First Amendment protected rights.


                                     Jurisdiction and Venue

1.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331, and §1343. Venue in

this Court is appropriate under 28 U.S.C. §1391(b).

                                                  1
                                              Plaintiff

2.     Plaintiff Antonio Buehler (hereinafter “Buehler”) is an adult resident of Austin, Travis

County, Texas.

                                             Defendant

3.     Defendant Daren Head is a law enforcement officer with the Houston Police Department and

is sued in his individual capacity. He acted under color of law.

                                        Statement of Facts

4.     February 14, 2019, Lt. Daren Head (hereinafter “Head”) of the Houston Police Department

caused an “administrative subpoena” to issue to every possible telephone, cellular phone, internet

service provider, cable television provider, social media website, and other internet/phone company

one can imagine, as well as “and/or any other communications provider/carrier […] who may

possess the requested information.” Exhibit 1, attached hereto, and hereby incorporated by reference.

5.     Head requested all possible information about the targeted individuals, as well as the

Peaceful Streets Project, including their social security numbers, account numbers, email addresses,

alternative contacts on the accounts, dates of service, rate schedules, as well as “personal

unlocking codes” for the person’s devices and accounts. Exhibit 1.

6.     In Exhibit 1, Head purports to be investigating the offense of “interfering with public

duties.” Id. That is a Class B misdemeanor in Texas. Tex. Penal Code Sec. 38.15(b). The

interference statute includes a defense of speech: “it is a defense to prosecution under this section

that the interruption, disruption, impediment, or interference alleged consisted of speech only.” Tex.

Penal Code Sec. 38.15(d).

7.     Plaintiff Buehler is a resident of Travis County, Texas. He has not been physically in the

City of Houston in relationship to any law enforcement investigation in the last two years (or more).
                                                  2
8.     Buehler is, however, one of many administrators of a Facebook page related to the Peaceful

Street Project, which posts law enforcement related articles and videos online.

9.     The Houston Police Department recently made national news when one of its detectives

secured a “no-knock” warrant to raid a couple’s house by apparently fraudulent means, and as a

result, two innocent people were shot and killed in their homes. See Houston Police to End Use of

‘No-Knock’ Warrants After Deadly Drug Raid, Zaceri, Mirhir, (Feb. 19, 2019) The New York

Times, https://www.nytimes.com/2019/02/19/us/no-knock-warrant-houston-police.html

10.    Articles related to the botched raid were circulated online, including Facebook, and on the

Facebook page related to the Peaceful Streets Project.

11.    No one from the Houston Police Department sought to contact any of the administrators of

the Peaceful Streets Project’s Facebook page related to any issue leading up to this “administrative

subpoena” attached as Exhibit 1. Nor did any HPD agents attempt to contact Plaintiff Buehler about

any investigations. Buehler does not have any personal knowledge or relationship to any Houston

law enforcement investigations.

12.    Buehler was notified by Facebook, Inc. by email that law enforcement had requested records

related to him, and that he must file official legal action or Facebook would comply with the

“administrative subpoena.” Exhibit 2, attached hereto, and incorporated by reference.

13.    When Buehler requested more information about the law enforcement request, Facebook

provided the “administrative subpoena.” Exhibit 3, attached hereto, and incorporated by reference.

14.    On information and belief, Defendant Head sent Exhibit 1 to conduct a dragnet style search

of all internet accounts of Buehler’s and the Peaceful Streets Project because of articles posted on

the Facebook page of the Peaceful Streets Project. Upon information and belief, Head took this

course of action with the intention of retaliating against Plaintiff for articles/comments that were
                                                 3
critical of the Houston Police Department and/or its Chief Art Acevedo that they associate with

Plaintiff.

15.       No court of competent jurisdiction issued Exhibit 1, and it does not purport to be a warrant

based on probable cause.

16.       Should Defendant Head gain access to Plaintiff’s passwords, he will have access to

information far in excess of the sensitive information at issue in Carpenter v. U.S., 138 S.Ct. 2006

(2018).

                                           Causes of Action

17.       Plaintiff incorporates by reference all the foregoing paragraphs, and asks that insofar as the

following theories of liability include additional factual allegations, those allegations be taken as

true, and further alleges as follows:

18.       Defendant Head intentionally, knowingly, recklessly, or with deliberate indifference to the

rights of Plaintiff to be free from an unreasonable search by causing an “administrative subpoena” to

issue that is not authorized by either Federal or State law. He cites the following code sections in

support of the authority to issue Exhibit 1: Texas Code Crim. Proc. Art. 18.20, 1821; 18 U.S.C.

2703(c)(2)(A)-(F). He also indicates that Texas law requires the responding providers to confirm

receipt of the subpoena pursuant to Texas. Code Criminal Procedure article 22.04.

          A.      TCCP Article 18.20 sets forth the legal criteria for an order to intercept wire, oral,

                 or electronic communications in Section 4 of that article. It specifically delineates

                 the types of crimes for which such an order may issue. Texas Penal Code Section

                 38.15 (interference) is NOT one of those listed offenses.

          B.     Under Section 6(b) of article 18.20, law enforcement may ask that a prosecutor seek

                 an order, pursuant to a sworn affidavit, but any application for intercept
                                                    4
               authorization must be made under oath to a judge of competent jurisdiction. TCCP

               art. 18.20(8). No judge signed Exhibit 1, and no prosecutor appears to have been

               included.

       C.      TCCP Article 18.21 under section 4(b) allows for a peace offer to require an

               electronic communications service provider to provide identifying information

               pursuant to an administrative subpoena “authorized by statute.” The only information

               the provider may provide without legal process is that which they already provide in

               a public directory or that which is provided to emergency vehicles during an

               emergency event. Head does not cite what code provision authorizes Exhibit 1

               “administrative subpoena.” It is not authorized under Texas Government Code Sec.

               422.03, the Texas Administration Code, the Texas Family Code, Finance Code or

               Tax Code. He requests far more data than is authorized under TCCP art. 18.21(4)(b),

               including the passwords to the accounts.

       D.      Texas Code of Criminal Procedure article 22.04 does not indicate that a person

               receiving a subpoena is required to acknowledge receipt, contrary to Head’s

               language in Exhibit 1. That code section only sets forth the “requisites of citation.”

       E.      18 U.S.C. Sec. 2703 does not authorize a governmental entity to seek private party’s

               passwords to accounts and devices.



                  TEMPORARY RESTRAINING ORDER / INJUNCTION

19.    Facebook intends to disclose Plaintiff’s private confidential information to Defendant unless

Plaintiff seeks legal action to prevent it. Plaintiff asks for a temporary restraining order preventing

Defendant from receiving information pursuant to Exhibit 1 and an order requiring Head to destroy
                                                  5
any responsive information he has already received.

20.    Plaintiff will suffer an irreparable injury if the requested TRO is not granted: His right to

free speech will be infringed upon should law enforcement have passwords to his online accounts

wherein he and others post comments critical of Defendant’s law enforcement agency. See Elrod v.

Burns, 427 U.S. 347 (1976); and Marcus v. Search Warrant, 367 U.S. 717, 729 (1961)

(“unrestricted power of search and seizure could also be an instrument for stifling liberty of

expression”).

21.    There is no adequate remedy at law should this TRO be denied, as the calculation of

damages for law enforcement accessing Plaintiff’s private accounts via passwords would be

impossible.

22.    There is a substantial likelihood of success on the merits, as Defendant seeks to circumvent

the warrant requirement without legal authority to do so. See Carpenter v. United States, 138 S.Ct.

2206 (2018); and see Stanford v. Texas, 379 U.S. 476, 482 (1965).

23.    Defendant would not be injured by a TRO, as Defendant would still be able to seek a proper

warrant from a judge based on probable cause if he has it.

24.    This TRO would be in the public interest, as it involves the protection of the Constitutional

rights of those who use the services of electronic communications providers, also known as

EVERYONE.

25.    Notice is impractical, as Head may already be in receipt of material in response to his

“administrative subpoena.” Nevertheless, Plaintiff will forward this original petition to Head and the

Houston Legal Department upon filing.




                                                  6
                                           Declaratory Relief

26.      Plaintiff realleges the material facts stated in the preceding paragraphs against Defendant.

Defendant deprived Plaintiff of his federal constitutional right to be free from unreasonable searches

and seizures. Plaintiff asks for a declaration pursuant to 28 U.S.C. §2201 that his rights arising

under the Constitution have been violated by the actions of the Defendant.



                                                Damages

27.      Plaintiff suffered special damages incurred or will incur, including but not limited to legal

fees, legal expenses, and other related expenses.



                                           Punitive Damages

28.      Defendant Head is liable for punitive damages as he was consciously indifferent to Plaintiff’s

constitutional rights.



                                        Demand for Jury Trial

29.      Plaintiff respectfully requests a jury trial.



                                                  Relief

         In light of the foregoing, Plaintiff requests Judgment against the Defendant as follows:

      1. Temporary Restraining Order and a Permanent Injunction;

      2. Compensatory damages, economic damages, from the Defendant, in an amount to be

             determined by the trier of fact;

      3. Punitive damages from the Defendant, in an amount to be determined by the trier of fact;
                                                     7
   4. Pre-judgment and post-judgment interest;

   5. Reasonable costs, expenses, and attorney’s fees pursuant to 42 U.S.C §1988(b), expert fees

           pursuant to 42 U.S.C. §1988(c);

   6. A declaration that Defendant violated Plaintiff’s Constitutional rights, pursuant to 28 U.S.C.

           §2201; and

   7. All such other relief to which Plaintiff is entitled.

                                              Respectfully Submitted,
                                              PLAINTIFF

                                              By:
                                              ____/s/ Millie L. Thompson
                                              Millie L. Thompson
                                              Texas State Bar Number: 24067974
                                              The Law Office of Millie L. Thompson
                                              1411 West Ave., Ste. 100
                                              Austin, Texas 78701
                                              Telephone: (512) 293-5800
                                              Fax: (512) 682-8721
                                              Email: millieaustinlaw@gmail.com


                                 CERTIFICATE OF SERVICE

I, Millie Thompson, do hereby certify that on this the 27th day of February 2019, a true and correct
copy of this Plaintiff’s Original Complaint was served on the City of Houston Legal Department by
email to Ronald Lewis at Ronald.lewis@houstontx.gov, the Houston Police Department’s Art
Acevedo at art.acevedo@houstontx.gov, and Daren Head at daren.head@houstontx.gov.



                                                              /s/ Millie L. Thompson
                                                              Millie L. Thompson




                                                 8
